mrc ATTORNEY                    GENERAL
                          CDIFTEX~~



                     September     10,    1951

Hon. Sam Lee                 Opinion      No. V-1275
County Attorney
Brazoria   County            He:       ,iuthority   of the commis-
d-let   3n, ‘Texas                     sioners t court to employ
                                       and fix the compensation
                                       of an inspector     to ad-
                                       vise the connissioners’
                                       court periodically       re-
                                       garding    the condition
                                       of county-owned     fire-
Dear Sir:                              fighting    equipment.

              Your request       for    our opinion    reads   in part
as follows:

             “Article     23.51a-1 of the Revised
      Civil    Statutes     provides       that the com-
      missioners      courts     in all counties       of
      this state shall be authorized               to fur-
      nish fire     protection        and firefighting
      equipment to the citizens             of such coun-
      ty residing      outside      the city limits
      within    the county.         It further     gives
      the connissioners          court authority       to
      purchase fire       trucks and other fire-
      fighting     equipment on competitive            bids.
      This article      further       provides     that
      such equipment shall           only be purchnsed
      after    a majority      vote of property-
      owning taxpayers,         and qualified       voters
      have so authorized          the same at a coun-
      ty-wide    election      called     for that pur-
      pose.
              II. . .

              “An election    was held in Brazoria
      County on the 8th day of January,             1949,
      for the purposes       outlined    in Article
      2351a-1,     and the same carried       by major-
      ity vote,     and warrants were issued and
      firefighting      equipment including       fire
      trucks were purchased.          The commissioners’
      court organized      a county fire board con-
      sisting     of several   fire   chiefsover     the
Hon. jam Lee,     Page 2 (V-1275)



      county,   and at the present        time this fire
     board looks after       the property     without
     compensation.       Since Brazoria      County now
     owns considerable       firefighting      equipment,
     the commissioners       court wishes to employ
     an inspector     who would be under the
     direct   supervision      of the court and would
     file   monthly reports      with the court in-
     dicating    the results      of his periodic     in-
     spection    of all the firefighting         equipment
     owned by the county including           the fire
     trucks and all other firefighting            equip-
     ment.

           “The commissioners       court   has asked      me
     the following  questions:

            (1)   Can the commissioners court of
     Brazoria     County employ such an inspector?

            (2) If the commissioners   court can
     employ such an inspector,     what would be
     the limitation   on the salary   that he could
     receive?”

           In Att’y    Gen.   Op. 0-4326    (1942)    it   is   stated:

            “After   the purchase of the fire-
     fighting    equipment and fire      trucks in
     the manner outlined      by Article     2351a-1
     it is our opinion     that the commissioners’
     court would have the implied authority           to
     employ a utility     man for the care and
     maintenance    of the county fire       trucks.”

          In Snellen v. Brazoria  County,            224 S.V. 2d
3u5,309 (Tex. Civ. App. 1949, error ref.             n. r. e.),  it
was held that

            “The power of counties      to house the
     fire   equipment and trucks,     which the
     counties    are authorized    to acauire.     so
     as to maintain same in a condition.of
     readiness    for instant    use is necessarily
     imolied.    we believe    in the grant of ex-
     press power to counties       to acquire    fire-
     fighting    equipment and fire     trucks for
     the protection     of its citizens     outside
     of city limits.”       (Emphasis added.)
 lion.   sam Lee,    pace   3 (V-1275)



             It is our opinion,      therefore,    that the
 commlssionerst      30urt may employ an inspector      to
 make periodic     inspections    of the fire   trucks and
 other firefighting       equipment belonging    to the
 county and compensate him for such services.

                There is no statutory         provision     which
 speclfically.sets         the salary    to be paid such
 inspector.        Article    3902, V.C.S.,     cited    in your
 brief,    is applicable       only to deputies,        assistants
 and clerks      of district,      county,   and precinct      ,of-
 ficers;     and, therefore,       it has no application          to
 the inspector       of firefighting       equipment of the
 county.

             In answer to your second question,      until
 the Legislature    fixes  the,salary   of such inspector
 it is left    to the sound discretion     of the commis-
 sioners’   court  to determine    the salary  to be paid.
 Att’y   Gen. Op. V-749 (1948).

                             S-Y

                The commissioners1      court has lm-
         plied authority      under the provisions
         of Article    2351a-1,    V.C.S.,   to employ
         an inspector     to make periodic     inspec-
         tions of firefighting       equipment be-
         longing    to the county and pay him a
         reasonable    salary   for such services.

APPROVED
       :                               Yours    very   truly,

 J. C. Davis,  Jr.                      FRICE DANIEL
County Affairs    Division             Attorney General

Jesse 1‘. Luton. Jr.
Reviewing nssistant
                                       BY    #;?izew
Everett   Hutchinson
Executive   Assistant                           Assistant

BA: gs: awo